Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabled for administering a treatment containing soybean koji produced by fermentation using Bacillus amyloliquefaciens, strain CJ 14-6/KCCM 11718P to treat obesity, does not reasonably provide enablement for preventing obesity and treating obesity with just a Bacillus amyloliquefaciens composition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors used to analyze enablement are summarized in re Wands 858 F. 2d 731, 8 USPQ 2nd 1400 (Fed Cir. 1988).  The courts in Wands states, “Enablement is not precluded by the necessity for some experimentation such as routine screening.”  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is “undue” not “experimentation” (Wands, 8 USPQ 2d 1404).  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands 8 USPQ 2d 1404).  

The factors to be considered in determining whether undue experimentation is required include: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the relative skill of those in the art, (5) the predictability or unpredictability of the art, (6) the amount or direction or guidance presented, (7) the presence or absence of working examples, and (8) the quantity of experimentation necessary. Although the quantity of experimentation alone is not dispositive in a determination of whether the required experimentation is undue, this factor does play a central role. For example, a very limited quantity of experimentation may be undue in a fledgling art that is unpredictable where no guidance or working examples are provided in the specification and prior art, whereas the same amount of experimentation may not be undue when viewed in light of some guidance or a working example or the experimentation required is in a predictable established art. Conversely, a large quantity of experimentation would require a correspondingly greater quantum of guidance, predictability and skill in the art to overcome classification as undue experimentation. In Wands, the determination that undue experimentation was not required to make the claimed invention was based primarily on the nature of the art, and the probability that the required experimentation would result in successfully obtaining the claimed invention. (Wands, 8 USPQ2d 1406). Thus, a combination of factors which, when viewed together, would provide an artisan of ordinary skill in the art with an expectation of successfully obtaining the claimed invention with additional experimentation would preclude the classification of the experimentation as undue.  A combination of Wands factors, which provide a low likelihood of successfully obtaining the claimed invention with additional experimentation; however, would render the additional experimentation undue.

1. Breadth of claims 
The claims are method claims for treating or preventing obesity by administering a composition comprising Bacillus amyloliquefaciens CJ 14-6 strain, deposited at the Korean Culture Center of Microorganisms under Accession Number KCCM 11718P.
2. The nature of the invention 	
The invention is a probiotic Bacillus amyloliquefaciens therapy designed to prevent and/or treat obesity 

3. The state of the prior art
There is not a prior art reference that provides irrefutable evidence that obesity can always be prevented using probiotic compositions, especially in light of the fact that obesity can be caused by multiple factors.
Palsdottir et al. in the article, “How Probiotics Can Help You Loose Weight and Belly Fat” states that “not all probiotics aid weight loss, and some may even cause weight gain.  The effects depend on the probiotic strain and may vary by individual (Summary).”  Therefore, one cannot automatically assume that the claimed Bacillus amyloliquefaciens strain will be able to treat obesity.

4. The level of skill in the art
The level of skill in the art would be at least a graduate level education in a biology field. 

5. The level of predictability in the art 
There is no guidance that shows that a probiotic composition of Bacillus amyloliquefaciens can prevent obesity from occurring in all circumstances.  

Palsdottir teaches that not all probiotics can be used to treat obesity and that people respond to probiotics differently.  

6. The of amount of guidance presented
There is no guidance presented in applicants’ specification that Bacillus amyloliquefaciens will prevent obesity from manifesting in all circumstances.  

The specification does not clearly show how probiotics alone can cause weight loss. 

7. The existence of working examples
There is no working examples present that show how obesity can be prevented from ever occurring.

Experimental Example 1 teaches that a soybean koji produced by fermentation with Bacillus amyloliquefaciens CJ 14-6/KCCM strain is able to reduce obesity in rats.  A composition of Bacillus amyloliquefaciens by itself is not used to determine whether or not the probiotic composition is able to successfully treat obesity.  Instead, rats are fed soybean koji produced by Bacillus amyloliquefaciens strain CJ14-6/KCCM 11718P with their food.  While Bacillus amyloliquefaciens CJ 14-6 may be present, other  soybean koij components are present and might have an impact on the slight decrease in fat cells.  For example, the rats may not be consuming as much of the high fat food with the soybean koij as the control group because they do not like the taste of the soybean koji.  There is nothing in the example which teaches adding just a composition of Bacillus amyloliquefaciens to the food.  

8. The quantity of experimentation necessary
Obesity can result from pathologies of the body, genetic conditions, psychological factors resulting in overeating, and a large host of other factors.  It is not known currently how a composition of Bacillus amyloliquefaciens can be used to ameliorate all of these underlying factors which can cause obesity.  

Furthermore, there would need to be more experimentation done to determine how the strain by itself impacts obesity and what dose is adequate to control obesity.


Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-9 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The invention appears to employ a specific strain of Bacillus amyloliquefaciens strain CJ14-6/Accession number KCCM11718P.  It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
	It appears that a deposit was made in this application as filed as noted on page 6 of the specification.  However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL

	A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.

4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

	Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

	Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The independent claim 1 teaches a method of administering a Bacillus amyloliquefaciens composition to treat/prevent obesity.  However, dependent claims 5-9 deal with preparing a soybean koji.  The metes and unbounds are unclear because it is unclear if the invention is the administration of a therapy or preparation of a  soybean koji using fermentation.  The claims need to be better drafted to express what the inventive entity is.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No.10,645,962. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant claim set both describe the same process of making soybean koji using the same Bacillus strain.  The only difference is that the instant invention mentions a prevention/treatment method for obesity.  
  

Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657